On Motion to Dismiss.
LAND, J.
This is a suit to enjoin the collection of special taxes in two school districts of the parish of Terrebonne, and to annul and avoid the assessment for the year 1907.
The lands and other taxable property of the plaintiff were listed and assessed in the usual manner for the year 1907. Subsequently the special taxes complained of were voted in the respective school districts. One ground of the cause of action as set forth in the petition is that the assessment does not show what portion of the listed property is in each school district. In other words, plaintiff’s contention is that the assessment is illegal because the property in each school district was not separately assessed. The petition admits that on the assessment as made the gross special school tax amounts to the sum of $522.50.
The petition further alleges that one of the taxing ordinances was levied on March 20, 1907, and the other on June 12, 1907; and that both ordinances are illegal, null and void. In his brief filed in this court, plaintiff contends that the ordinances are illegal because they “impose taxes for a year that had already well elapsed.” Having alleged the necessary facts, it follows that the power of the police jury to levy such taxes is disputed, and that therefore the legality of the tax for the year 1907 is at issue.
On the other hand, this court has no jurisdiction over the alleged defects in the assessment.
In State ex rel. Badger v. Recorder of Mortgages, 41 La. Ann. 534, 6 South. 819, the court said:
“It is evident that the only issue between the parties to this litigation is as to the manner of the assessment. The assessment may be erroneous and the tax constitutional and valid. Bush & Levert v. Police Jury, 39 La. Ann., page 900 [2 South. 790]; [State v. Judges] 37 La. Ann. 898.”